— Appeal from a decision of the Workers’ Compensation Board, filed April 1, 1991, which, inter alia, ruled that the Special Fund for Reopened Cases was not liable to claimant for workers’ compensation benefits.
Claimant contends that she was entitled to more than the payment of her medical bills from the Special Fund for Reopened Cases and that her attorney never informed her of any time limitations concerning her claim. She therefore contends that the Workers’ Compensation Board erred in ruling that the statutory time period under Workers’ Compensation Law § 123 applied. However, that statute specifically provides that no award of compensation may be made against the Special Fund "where application therefor is made after a lapse of eighteen years from the date of injury and also a lapse of eight years from the date of the last payment of compensation”. Given that claimant’s application to reopen was not made within the time periods specified by the statute, the Board properly determined that the statute was applicable and there was no error in its refusal to award compensation against the Special Fund (see, Matter of Bianca v Lawler Automatic Controls, 67 AD2d 1064, lv denied 47 NY2d 709; cf., Matter of Dearstyne v New York State Dept. of Pub. Works, 70 AD2d 1006). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.